          Case 5:20-cv-00977-OLG Document 6 Filed 08/24/20 Page 1 of 3
                                                                                        FILED
                                                                                    August 24, 2020
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                 WESTERN DISTRICT OF TEXAS
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS                                                      JU
                                                                              BY: ________________________________
                                                                                                      DEPUTY
                                SAN ANTONIO DIVISION

JUAN ENRIQUEZ,                                   §
TDCJ No. 0227122,                                §
                                                 §
                       Petitioner,               §
                                                 §
v.                                               §         CIVIL NO. SA-20-CA-977-OLG
                                                 §
BOBBY LUMPKIN, Director,                         §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                       Respondent.               §

                                      DISMISSAL ORDER

       Before the Court is pro se Petitioner Juan Enriquez’s motion for leave to file a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (ECF No. 1). In his proposed § 2241

petition, Petitioner seeks to challenge the constitutionality of his July 1968 state court conviction

for murder with malice aforethought for which he received a life sentence. State v. Enriquez,

No. 3862 (81st Dist. Ct., Karnes Cnty., Tex. July 19, 1968). As such, his petition is more

properly construed as an application for habeas corpus relief filed pursuant to 28 U.S.C. § 2254.

       By requesting to file under § 2241, Petitioner appears to be trying to avoid the restrictions

on filing second or successive § 2254 applications. See 28 U.S.C. § 2244(b). This is so because

Petitioner is a “prolific and persistent filer of frivolous and redundant habeas corpus pleadings.”

Enriquez v. Stephens, No. 14-40784 (5th Cir. Jan. 9, 2015).          Petitioner originally filed an

application for writ of habeas corpus in the Eastern District of Texas challenging this same

conviction and sentence which was denied in February 2004. See Enriquez v. Texas, No. 5:01-

cv-288 (E.D. Tex.). Since then, this Court has dismissed as successive several other applications

for writ of habeas corpus filed by Petitioner in 2006, 2008, and 2013.             See Enriquez v.
            Case 5:20-cv-00977-OLG Document 6 Filed 08/24/20 Page 2 of 3




Quarterman, No. 5:06-cv-441-XR (W.D. Tex.); Enriquez v. Quarterman, No. 5:08-cv-364-XR

(W.D. Tex.); Enriquez v. Stephens, No. 5:13-cv-579-DAE (W.D. Tex). The Fifth Circuit Court

of Appeals has affirmed the dismissal of Petitioner’s successive § 2254 applications on several

occasions. See Enriquez v. Quarterman, No. 07-50198 (5th Cir. Feb. 19, 2008); Enriquez v.

Stephens, No. 14-40784 (5th Cir. Jan. 9, 2015); Enriquez v. Stephens, No. 14-50080 (5th Cir.

Jan. 14, 2015). In fact, Petitioner was sanctioned $200 by the Fifth Circuit and barred “from

filing any pro se pleading or appeal in any court subject to [the Fifth Circuit]’s jurisdiction

without the advance written permission of a judge of the forum court.” Enriquez, No. 14-

40784.1

        Nevertheless, Petitioner filed the instant request for leave to again seek habeas relief in

the Southern District of Texas which transferred the case to this Court. (ECF No. 4). Before a

second or successive application for writ of habeas corpus may be filed in the district court,

however, 28 U.S.C. § 2244(b)(3) provides an applicant must move in the appropriate court of

appeals for an order authorizing the district court to consider the application. Pursuant to

§ 2244(b), the Court finds Petitioner’s successive application for writ of habeas corpus should be

dismissed because he has not obtained prior approval to file a successive habeas corpus

application. See Burton v. Stewart, 549 U.S. 147, 152 (2007) (holding the district court lacked

jurisdiction to consider a successive § 2254 petition since petitioner did not obtain authorization

from the court of appeals); In re Campbell, 750 F.3d 523, 529 (5th Cir. 2014) (petitioner must

receive authorization before filing successive habeas petition).                 As such, the Court finds

Petitioner is not authorized to file a new action in this Court.



1
          A review of the docket for that proceeding indicates Petitioner has not yet satisfied this sanction. See
http://coa.circ5.dcnlViewCase.aspx (search for 14-40784), last visited August 21, 2020.
                                                      -2-
            Case 5:20-cv-00977-OLG Document 6 Filed 08/24/20 Page 3 of 3




       Accordingly, IT IS HEREBY ORDERED that:

       1.      Petitioner Juan Enriquez’s motion for leave to file a petition for writ of habeas

corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED;

       2.      Petitioner’s § 2241 petition, which is construed as an application for habeas

corpus relief filed pursuant to 28 U.S.C. § 2254, is DISMISSED WITHOUT PREJUDICE for

want of jurisdiction;

       3.      Petitioner failed to make “a substantial showing of the denial of a federal right”

and cannot make a substantial showing that this Court’s procedural rulings are incorrect as

required by Fed. R. App. P. 22 for a certificate of appealability. See Slack v. McDaniel, 529 U.S.

473, 483-84 (2000). Therefore, this Court DENIES Petitioner a certificate of appealability. See

Rule 11(a) of the Rules Governing § 2254 Proceedings; and

       4.      All remaining motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

                         24th
       SIGNED this the ________ day of August, 2020.




                                             ____________________________________
                                                     ORLANDO L. GARCIA
                                                 Chief United States District Judge




                                              -3-
